Order filed November 7, 2013




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00731-CV
                                    ____________

                         SABRINA TAYLOR, Appellant

                                          V.

          THE HARDFORD INSURANCE OF MIDWEST, Appellee


                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-57408

                                      ORDER

      On October 15, 2013, appellant, who is appearing pro se, filed a timely
motion in this court challenging the trial court’s September 30, 2013, ruling
sustaining a contest to her affidavit of indigence. See Tex. R. App. P. 20.1(j)(1),
(2). When a motion to review the trial court’s ruling on indigence is filed, the trial
court clerk and the court reporter must prepare, certify, and file the record of the
hearing on the contest to the claim of indigence within three days after the motion
is filed. See Tex. R. App. P. 20.1(j)(3). No record has been filed.
      Under the unambiguous language of Rule 20.1(j), if the appellate court does
not deny a motion under Rule 20.1(j) within 10 days after the motion is filed, this
motion is granted by operation of law. Tex. R. App. P. 20.1(j)(4). Even if the trial
court clerk and the court reporter prepare, certify, and file the hearing record within
three days after the motion is filed, the appellate court has less than a week to
review the record and rule on the merits of the motion. If the trial court clerk and
the court reporter file the hearing record after this deadline but within 10 days after
the filing of the motion, this court has a very short time to rule on the merits. If the
trial court clerk and the court reporter do not file the hearing record within 10 days
after the filing of the motion, as in this case, this court has no ability to review the
merits of the motion, and the motion is granted by operation of law regardless of
whether the motion has merit. Tex. R. App. P. 20.1(j)(4). This new rule places a
heavy burden on the trial court clerk and the court reporter to act expeditiously in
preparing, certifying, and filing the hearing record. If they fail to do so, then under
the applicable procedure, this court has no ability to review the merits of the
motion.

      More than 10 days have passed since the motion was filed and appellant’s
motion was granted by operation of law. Accordingly, appellant may proceed on
appeal without the advance payment of costs.

      Therefore, we ORDER the Harris County District Clerk and the court
reporters, Cantrese Addison and LaVearn Ivey, to prepare, certify, and file the
appellate record without the advance payment of costs. See Tex. R. App. P.
20.1(k). The record will be due in this court 30 days from the date of this order.

                                    PER CURIAM